[sxcex10410-q2020q3001.jpg]
Exhibit 10.4 SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED, SINCE SUCH TERMS
ARE BOTH (1) NOT MATERIAL AND (2) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY
DISCLOSED. THE REDACTED TERMS HAVE BEEN MARKED AT THE APPROPRIATE PLACE WITH
FIVE ASTERISKS IN BRACKETS ([*****]). AMENDMENT NO. 7 TO COKE SUPPLY AGREEMENT
THIS AMENDMENT NO. 7 to COKE SUPPLY AGREEMENT {this "Amendment "), dated as of
July 30, 2020, is made by and between JEWELL COKE COMPANY, L.P. ("Jewell"), on
the one hand, and ARCELORMITTAL CLEVELAND LLC (f/k/a ARCELORMITTAL CLEVELAND
INC.) and ARCELORMITTAL USA LLC (f/k/a ISG INDIANA HARBOR INC) (collectively,
ARCELORMITTAL CLEVELAND LLC and ARCELORMITTAL USA LLC are the "Purchasers "), on
the other hand. WHEREAS, Jewell and Purchasers are parties to that certain
Amended and Restated Coke Supply Agreement dated October 28, 2003 (as amended,
modified or otherwise supplemented, the "Coke Su ppl y A gre eme nt"); and
WHEREAS, Jewell and Purchaser desire to amend the Coke Supply Agreement as set
forth in this Amendment. NOW THEREFORE, in consideration of the promises and
mutual agreements herein contained and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound, agree as follows: 1. Definitions.
(a) Capitalized terms used in this Amendment that are not otherwise defined
herein shall have the meaning set forth in the Coke Supply Agreement. (b) The
definitions set forth on Appendix A, attached hereto, shall be added to Article
I of the Coke Supply Agreement. 2. Amendment Effective Date. The effective date
of this Amendment shall be July 30, 2020 {the "Ame nd me nt Effect iv e Da te").
3. Coke Supply and Purchase Obligation . Effective on and as of the Amendment
Effective Date, the following is added to Section 4.1 of the Coke Supply
Agreement “Notwithstanding any term or condition to the contrary in Section 4.1
of the Coke Supply Agreement: (i) For the 2020 Contract Year, the Coke Supply
and Purchase Obligation is that Jewell shall produce, sell and deliver in full
train shipments to Purchasers, and Purchasers shall purchase and accept delivery
from Jewell, on a take or pay basis, not less than five hundred forty thousand
(540 ,000) nor more than five hundred sixty thousand {560,000} Tons of Coke in
the aggregate. Jewell started ratably reducing Coke production at the Coke Plant
in



--------------------------------------------------------------------------------



 
[sxcex10410-q2020q3002.jpg]
the month of June 2020 and will continued to do so for the balance of the 2020
Contract Year to approximately achieve such Coke Supply and Purchase Obligation.
(ii) For each of the 2021, 2022, 2023, 2024, and 2025 Contract Years, the Coke
Supply and Purchase Obligation is that Jewell shall produce, sell and deliver in
full train shipments to Purchasers, and Purchasers shall purchase and accept
delivery from Jewell, on a take or pay basis, not less than three hundred and
ninety thousand (390,000) nor more than four hundred ten thousand (410,000) Tons
of Coke in the aggregate per Contract Year . (iii) Notwithstanding any term or
condition to the contrary in the Coke Supply Agreement, the maximum volume of
Coke that Purchasers are required to purchase from Jewell and Haverhill in the
aggregate during the 2021 Contract Year is 800,000 Tons. Additionally, the
Parties will work in good faith to address any excess inventory during the 2021
Contract Year.” 4. Take or Pay Term . Effective on and as of the Amendment
Effective Date, Section 2.1 of the Coke Supply Agreement is hereby deleted in
its entirety and replaced by the following: “2.1 This Agreement shall be
effective as of the date of execution hereof and shall continue in full force
and effect through December 31, 2025 (the "Take or Pay Term"), unless terminated
earlier in accordance with other provisions of this Agreement.” 5. Variable Cost
Per Ton of Coke. Effective on and as of January 1,2022, Section 3.2(b) of the
Coke Supply Agreement shall be deleted in its entirety and replaced by the
following: “(b) Beginning January 1, 2022, the Variable Cost per Ton of Coke
shall be the sum of the Variable Cost per Ton of Coke for the 2021 Contract Year
plus $[*****] . Beginning January 1, 2023 and each January 1st thereafter
throughout the Take or Pay Term, the Variable Cost per Ton of Coke is subject to
increase or decrease annually based on the corresponding percentage increase or
decrease in the Variable Cost Index.” 6. Coal Cost Per Ton. Effective on and as
of January 1,2022, Section 3.2(c) of the Coke Supply Agreement shall be deleted
in its entirety and replaced with the following: “3.2(c) Coal Cost Per Ton of
Coke (i) The Coal Cost per Ton of Coke is: (i) the actual monthly weighted
average Coal Costs divided by (ii) the product of: (x) the Moisture Adjusted
Coal Blend Tonnage charged to the coke ovens at the Coke Plant set forth in each
applicable invoice, taking into account Coal Handling Losses, and (y) the
Guaranteed Coke Yield Percentage. The Moisture Adjusted Coal Blend Tonnage shall
be the weighted average thereof for each applicable calendar month, and shall
account for Coal Blend moisture on a fixed seven percent (7%) basis to be
determined in accordance with the following formula: Moisture Adjusted Coal
Blend Tonnage = actual Coal Blend Tonnage (as determined in accordance with
Section 3.2(c)(ii)) x [(1-the actual moisture content of the such Coal Blend
Tonnage) ÷ 0.93] Such actual moisture shall be determined based on sampling of
the actual Coal Blend Tonnage immediately prior to coking thereof, and the
testing and analysis on a composite basis, all of which shall be performed in
accordance with ASTM Standards. The Coal Handling Losses shall be fixed at
0.75%, and shall be accounted in accordance with the following formula: Moisture
Adjusted Coal Blend Tonnage for each Coke Shipment x (1- 0.0075)



--------------------------------------------------------------------------------



 
[sxcex10410-q2020q3003.jpg]
(ii) Jewell's belt scale shall weigh Coal Blend Tonnages immediately prior to
coking . Such scale shall have an accuracy of not less than plus or minus (+/-)
one half of one percent (0.5%), and shall be calibrated by a third party on a
quarterly basis in a manner that is consistent with reasonable and customary
industry practice at Jewell's sole cost and expense. Jewell will provide the
results of the quarterly calibrations to Purchasers. Absent Manifest Error, such
weight determinations shall be conclusive and binding on the Parties. (iii) The
Guaranteed Coke Yield Percentage is determined in accordance with the following
formula: Blast furnace coke "dry" yield equals 100% less the sum of (i) the
percentage of dry basis volatile matter in the Coal Blend (described as the
typical dry basis volatile matter in the Coal contracts pertaining to the Coal
Blend); (ii) a four and one half percent (4.5%} allowance for Breeze; and (iii)
a three percent {3%} allowance for net operating losses in the coking process.
Jewell will re-determine the Guaranteed Coke Yield Percentage whenever the Coal
Committee directs Jewell to change any of the coals included in any Coal Blend,
such that the proportionate share of such coals within such Coal Blend is
increased or decreased by one and one half percent (1.5%) or more.” 7. The Coal
Committee and Coal Blend Selection. Effective on and as of January 1, 2022, the
following is added to Article Ill of the Coke Supply Agreement starting with
Section 3.7: “3.7 Authority. The Coal Committee shall select, by majority vote,
Coal Blends that conform to the Coal Blend Standards, and may make
recommendations to Jewell regarding Jewell's acquisition of coals and related
testing, blending, handling and delivery procedures. A single representative of
Purchasers shall be the chairman of the Coal Committee. Purchasers shall be
entitled, on a collective basis, to exercise one vote, and Jewell shall be
entitled to one vote with respect to Coal Committee matters. Meetings of the
Coal Committee shall be scheduled at intervals and at locations to be mutually
agreed upon by the Parties. 3.8 Selection of Coal Blends . (a) On an annual
basis, Jewell will perform analysis and testing with respect to Coal Blends
recommended by the Coal Committee for the purpose of selecting the Coal Blend
for the succeeding (approximate) twelve- month period. (b) Coal Committee
Disputes. (i) Coal Committee disputes are to be resolved by a third party
consultant (the "Third Party Consultant"), within seven (7) days of a Party
giving Written notice to the other Party requesting referral of an issue to a
Third Party Consultant. The selection of such Third Party Consultant shall be
made from a list to be approved by the Coal Committee prior to its selection of
the Coal Blend for the 2022 Contract Year. The Coal Committee may, in its sole
discretion, supplement or otherwise modify that list from time to time. The
Third Party Consultant shall be designated from such list not later than the
third (3rd) business day following the expiration of the seven (7) day notice
period. Within two (2) business days of the effectiveness of the designation of
a Third Party Consultant, each of the Parties shall submit to the Third Party
Consultant a notice (a "Position Notice") setting forth in detail such Party's
position in respect of the issues in dispute. Such Position Notice shall include
supporting documentation, if appropriate. (ii) The Third Party Consultant shall
issue its decision as promptly as reasonably possible, but in any event within
ten (10) business days of the date on which both Position Notices are submitted.
In resolving a dispute, the Third Party Consultant shall



--------------------------------------------------------------------------------



 
[sxcex10410-q2020q3004.jpg]
consider all facts and circumstances it deems reasonable given the nature of the
dispute. The decision of the Third Party Consultant shall be final. (iii) The
list of Third Party Consultants and consultants shall contain qualified
consultants with experience in the design, operation and maintenance of coke
batteries and coal testing, analysis, processing, shipping and carbonization. A
Party may at any time remove a particular Third Party Consultant from the list
by obtaining the other Party's reasonable consent to such removal. However,
neither Party may remove a name or names from the list if such removal would
leave the list without at least three (3) names. During January of each year,
the Parties shall review the current list of Third Party Consultants and give
notice to the other of any proposed additions to the list and any intended
deletions. Proposed additions or deletions shall become effective thirty (30}
days after notice is received by the other Party unless written objection is
made by such other Party within such thirty (30) days. 3.9 Jewell's
Responsibilities . Jewell shall develop good faith estimates of Coal Costs for
each Coal Blend evaluated by the Coal Committee, including such costs on a per
Ton of Coke basis. Jewell shall exercise reasonable commercial efforts to
purchase Coal Blends selected by the Coal Committee at the market price for the
Coals constituting such Coal Blends, to cause each actual Coal Blend used in the
production of Coke to conform to the selected Coal Blend, and to implement the
recommendations of the Coal Committee. Unless otherwise authorized in Writing by
the Coal Committee, Jewell shall not purchase Coal from an Affiliate of Jewell,
and Coal purchase agreements shall have a term not less than one (1) year each.
Jewell shall retain the responsibility and authority for daily operating matters
involving the Coal Blends and compliance with the Guaranteed Quality Standards,
without any requirement to consult with or obtain the approval of the Coal
Committee. 3.10 Sampling and Testing . Prior to purchasing any of the Coals
comprising any Coal Blend selected by the Coal Committee (except for purchases
made for the purpose of sampling and testing thereof), sampling and testing of
all such Coals shall be performed in a manner reasonably acceptable to the
Parties, and each Party shall be provided with a reasonable opportunity to
review and, if appropriate, object to such test results. Such sampling and
testing shall include the collection of representative samples of meaningful
quantities of each potential Coal to be prepared and tested in a laboratory
approved by the Coal Committee for moisture, ash, sulfur, volatile matter, FSI
(free swelling index), oxidation (via petrographic techniques and US Steel
method), ash mineral analysis (including P205, Na20, K20 and chlorine) and other
parameters as agreed to from time to time. Jewell and Purchasers will use their
best commercial efforts to have the cost of such analysis be to the account of
the potential Coal supplier(s). Jewell shall arrange for similar sampling and
testing to be carried out with respect to Coals actually purchased by Jewell for
the production of coke and each Party shall be provided a reasonable opportunity
to review and, if appropriate, object to such test results. Upon the reasonable
request of Purchasers, Jewell shall process blends of Coals for trial purposes
at the Coke Plant. 3.11 Good Faith Review. If Jewell determines that any
selected Coal Blend will not conform to the Coal Blend Standards, then it shall
promptly notify the chairman of the Coal Committee in Writing of that opinion,
and shall provide evidence in support of that opinion that is reasonably
satisfactory to Purchasers. Should the Coal Committee not promptly select a new
Coal Blend following such notification by Jewell, then the Coal Committee shall
appoint, as soon as reasonably possible, a qualified independent laboratory to
sample and test the Coals constituting the Coal Blend to determine whether the
Coal Blend will conform to the Coal Blend Standards. The cost of such
independent laboratory and testing procedures shall be borne equally by the
Parties. Such sampling and testing shall be



--------------------------------------------------------------------------------



 
[sxcex10410-q2020q3005.jpg]
performed in accordance with ASTM Standards. If, following such sampling and
testing, Jewell reasonably determines that the Coal Blend will not conform to
the Coal Blend Standards, and promptly provides Written notice of such
determination to the chairman of the Coal Committee, then the Coal Committee
shall select another Coal Blend that complies with the Coal Blend Standards. The
Parties shall cooperate in good faith to efficiently implement each changeover
of the Coal Blend. 3.12 Unsuitability of Selected Coal Bl end . If the Coal
Blend selected by the Coal Committee does not in practice conform to the Coal
Blend Standards, or if sufficient quantities thereof become unavailable, then
Jewell shall promptly inform Purchasers in Writing of such nonconformity or
unavailability and the Coal Committee shall thereafter select, as soon as
reasonably possible, a new Coal Blend that conforms to the Coal Blend Standards.
If, pending selection of any such Coal Blend by the Coal Committee, the use by
Jewell of the Coal Blend originally selected by the Coal Committee materially
affects the Coke Plant or Jewell's ability to comply with its obligations under
this Agreement, then, pending Coal Committee selection of a new Coal Blend,
Jewell shall have the authority to direct the Coal Committee to utilize another
Coal Blend that incorporates the Coals at the Coke Plant or Coals that are
otherwise reasonably available to Jewell and which, in Jewells' reasonable
judgment, meets or reasonably approximates the Coal Blend Standards. For the
purpose of determining conformity of the Coal Blend to the Coal Blend Standard,
the Parties agree that in no event shall sulfur content constitute
non-conformity unless the aggregate sulfur content of the Coal Blend exceeds
0.88%.” 8. Transfer of Coke Production from Jewell to Haverhill. Effective on
and as of the Amendment Effective Date, the following is added to the Agreement
as Section 4.8 : “4.8 Transfer of Production Coke from J ewell to Haverhill. By
providing Written notice to Purchasers on or before August 31st of the year
prior to the applicable Contract Year, Jewell may transfer the production,
delivery, and sale of all or a portion of the Coke Supply and Purchase
Obligation for the applicable Contract Year to Haverhill (the "Haverhill
Transfer Tons"). The Coke Supply and Purchase Obligation for the applicable
Contract Year will be reduced by the Haverhill Transfer Tons, and the Haverhill
Coke Supply and Purchase Obligation will be increased by the Haverhill Transfer
Tons. At any time during the applicable Contract Year, Jewell may modify the
Haverhill Transfer Tons by a total of +/- 2% based on actual production.” 9.
Transfer of Coke Production from Haverhill to Jewell. Effective on and as of the
Amendment Effective Date, the following is added to the Agreement as Section
4.9: “4.9 Transfer of Coke Production from Haverhill to Jewell. If Haverhill
transfers a portion of the Haverhill Coke Supply and Purchase Obligation for the
2021 Contract Year to Jewell pursuant to the Haverhill Agreement (the "Jewell
Transfer Tons"), then the Coke Supply and Purchase Obligation for the 2021
Contract Year will be increased by the Jewell Transfer Tons, if any. The
Haverhill Coke Supply and Purchase Obligation will be decreased by the Jewell
Transfer Tons for the applicable Contract Year, if any. At any time during the
applicable Contract Year, Haverhill may modify the Jewell Transfer Tons by a
total of +/- 2% based on actual production.” 10. Dispute Resolution . Effective
on and as of the Amendment Effective Date, the last sentence of Section 8.9 of
Coke Supply Agreement is deleted its entirety and Sections 8.11and 8.12 titled
"Attempt at Resolution" and "Interpretation and Dispute Resolution",
respectively, are added to the Coke Supply Agreement and shall read as follows:



--------------------------------------------------------------------------------



 
[sxcex10410-q2020q3006.jpg]
“8.11 Attempt at Resolution . Other than a claim for equitable relief, which may
be brought directly to any court of proper jurisdiction, should any claim or
dispute arise out of any of the provisions of this Agreement, the Parties shall
first attempt in good faith to resolve such claim or dispute within thirty (30}
calendar days after either Party notifies the other that a claim or dispute
exists. If the Parties cannot resolve any such dispute within such thirty (30}
day period, either Party may invoke the provisions of Section 10.2. This
provision will not limit any Party from exercising any remedy it may have under
this Agreement.” 8.12 Inter pretation and Dis pute Resolution . (a) Other than a
claim for equitable relief, which may be brought to any court of competent
jurisdiction, any claim or controversy between the Parties hereto arising out of
or relating to this Agreement or the breach thereof which the Parties are unable
to resolve pursuant to Section 8.11, shall be settled by arbitration pursuant to
the terms of the United States Arbitration Act, whether or not federal
jurisdiction is obtained. Notwithstanding the foregoing, the parties agree to
preserve, without diminution, those remedies that any Party hereto may employ or
exercise freely, independently or in connection with an arbitration proceeding
or after an arbitration action is started. The Parties shall have the right to
proceed in any court of appropriate jurisdiction to exercise or prosecute the
following remedies, as applicable: (i) procedures for immediate relief such as
Jewell's remedies to stop goods in transit, withhold or refuse delivery, reclaim
or replevy goods and resell goods, and Purchasers' remedy of cover, or other
remedy deemed reasonably appropriate by Purchasers to obtain coke supply; and
(ii) procedures for obtaining equitable relief. (b) The Parties shall attempt to
agree on the selection of an arbitrator within forty- five (45) days from
receipt of notice of intent to arbitrate. If the Parties cannot agree on an
arbitrator then either Party may move to have the arbitrator appointed by the
United States District Court for the Southern District of Ohio, Western
Division. Time shall be of the essence in nomination of the arbitrator. The
arbitration award by the arbitrator shall be final and binding, shall include
reasonable interest at the Interest Rate, and, unless the arbitrator expressly
determines them not to be appropriate, shall include costs, including reasonable
attorney's fees, together with interest at the Interest Rate. A judgment to
enforce the arbitration award may be entered in any court of appropriate
jurisdiction. (c) Any arbitration hereunder shall be conducted in Cincinnati,
Ohio in accordance with the Commercial Arbitration Rules of the American
Arbitration Association. (d) Upon the date of an arbitration award, if it is
determined that an amount is due from one Party to the other, then such amount
will be paid to the Party to whom it is due within ten (10) days from the final
settlement, or written determination of the arbitrator, as the case may be. A
Party's failure to pay any amount due or otherwise take the required actions
within the required time shall be a Purchaser Default or Jewell Default, as the
case may be, by such Party.” 11. Miscellaneous. 11.1 Counterparts. This
Amendment may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single Amendment. 11.2 Governing
Law. This Amendment shall be construed in accordance with, and governed by, the
laws of the State of Ohio without regard to its conflicts of law provisions,



--------------------------------------------------------------------------------



 
[sxcex10410-q2020q3007.jpg]
and the rights and remedies of the Parties hereunder will be determined in
accordance with such laws. 11.3 Captions. The captions and headings in this
Amendment are for convenience of reference purposes only and have no legal force
or effect. Such captions and headings shall not be considered a part of this
Amendment for purposes of interpreting, construing or applying this Amendment
and will not define, limit, extend, explain or describe the scope or extent of
this amendment or any of its terms and conditions. 11.4 Terms and Conditions of
the Coke Supply Agreement. Except as expressly modified hereby, all terms and
conditions of the Coke Supply Agreement remain in full force and effect.
[Signature Page Follows]



--------------------------------------------------------------------------------



 
[sxcex10410-q2020q3008.jpg]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first set forth above. JEWELL COKE COMPANY, L.P. By: Jewell Coke
Acquisition Company, Its General Partner By: /s/ P. Michael Hardesty Its: Senior
Vice President Date: 07/30/2020 ARCELORMITTAL CLEVELAND LLC By: /s/ Neil
Kohlberg Its: Vice President, Finance & Procurement Date : 07/30/2020
ARCELORMITTAL USA LLC By: /s/ Curtis Geissler Its: Vice President, Procurement
Date : 07/30/2020



--------------------------------------------------------------------------------



 
[sxcex10410-q2020q3009.jpg]
Appendix A "Affiliate " means as to any Person, any other Person which, directly
or indirectly, controls, or is controlled by, or is under common control with,
such Person. For purposes of this definition, "control" of a Person means the
power, directly or indirectly, to direct or cause the direction of the
management and policies of such Person whether by contract or otherwise.
"Coal(s)" are metallurgical coking coals and/or "green" petroleum coke that are
reliable and readily available for use in the Coal Blend. "Coal Blend " means a
particular blend of not more than four (4) Coals plus "green" petroleum coke
(not to exceed five percent (5%) of the total Coal Blend) that is being used or
may be used to produce Coke, including the original coal blend selected by the
Coal Committee, each new coal blend selected by the Coal Committee, and as
applicable, any coal blend utilized independently by Jewell. In the case of coal
blends selected by the Coal Committee, the actual percentage of each Coal
comprising such coal blend shall be blended to within one and one-half percent
(1.5%) of the Coal Blend composition selected by the Coal Committee. "Coal Blend
Standards" are the standards for selecting the Coal Blends. Those standards
require that Coal Blends that (i) consist of coals having a minimum FSI of 6
that are reliable and readily available for use at the Coke Plant; (ii) actually
produce Coke that will reasonably conform to existing or proposed (as
applicable) "typical" Guaranteed Quality Standards set forth in Schedule 5.2;
(iii) have a volatile matter component of not less than twenty three percent
(23%) and not more than twenty seven percent (27%); and (iv) allow for safe,
reliable and efficient operation of the Coke Plant. "Coal Costs " are costs,
expenses and expenditures, including taxes, related to (i) sampling, testing,
selecting, purchasing, storing, handling, transporting, and delivering the Coals
to the coal unloading facility at the Coke Plant, and (ii) the Third Party
Consultant. Coal Costs do not include overhead or administrative costs of Jewell
or its Affiliates. "Coal Committee " is a committee having the authority set
forth in Section 3.7. "Coal Hand ling Losses " are losses associated with the
storage and handling of the Coals, shall be deemed to equal 0.75% (seventy five
hundredths of one percent), and shall be determined in the manner set forth in
Section 3.2(c)(i). "Coke P lant " has the meaning set forth in the Recitals.
"Guaranteed Coke Yield Perce ntage " has the meaning set forth in Section
3.2(c)(i). "Guara nteed Qualit y Standa rds " are the guaranteed quality
parameters for Coke set forth in Schedule 5.2 which is set forth in Amendment #5
to the Coke Supply Agreement. "Haverh ill" means Haverhill Coke Company, LLC.
"Haverhill Agreement " means the Coke Purchase Agreement dated October 28, 2003
between Haverhill, ArcelorMittal Cleveland LLC, and ArcelorMittal USA LLC, as
amended, modified, or otherwise supplemented.



--------------------------------------------------------------------------------



 
[sxcex10410-q2020q3010.jpg]
"Haverhill Coke Supply and Purchase Obligation" means the "Coke Supply and
Purchase Obligation" as defined in the Haverhill Agreement. "Interest Rate"
means an interest rate equal to six percent (6%) above the rate announced by
Chase Manhattan Bank as its prime rate at the date of accrual of the late
payment. "Moisture Adjusted Coal Blend Tonnage" has the meaning set forth in
Section 3.2(c)(i). "Person" means and includes any individual, firm,
corporation, partnership, limited liability corporation, association, trust or
other enterprise or any government or political subdivision or agency,
department or instrumentality thereof. "Posit ion Notice" has the meaning set
forth in Section 3.8(b)(i). "Third Party Consultant" has the meaning set forth
in Section 3.8(b)(i).



--------------------------------------------------------------------------------



 